DOWNEY, Chief Judge.
Appellant contracted with the City of Sarasota to paint certain elevated water tanks in accordance with city specifications. The paint for the job was purchased by appellant from appellee who was familiar with the conditions of the proposed work. During the progress of the work the City Building Inspector performed certain tests upon the painted surface and found the paint did not properly adhere thereto. Work was stopped several times and finally finished by a replacement painting crew.
Appellant sued for breach of implied warranty. Appellee filed an answer affirmatively alleging appellant was at fault in the manner in which the paint was applied. Appellee also filed a counterclaim for the value of the paint purchased for the job which resulted in a summary judgment in favor of appellee for $30,880.12. After a trial without a jury the court found that appellant was entitled to recover $21,599.68, which sum was set off against the summary judgment on the counterclaim resulting in a net judgment for appellee of $9,280.44. It is that judgment which is attacked on this appeal.
We have reviewed the record, including the evidence adduced at trial, and find the trial judge’s detailed findings supported by *100competent evidence. Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
CROSS and ANSTEAD, JJ., concur.